Calhoun v County of Herkimer (2019 NY Slip Op 01026)





Calhoun v County of Herkimer


2019 NY Slip Op 01026


Decided on February 8, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, PERADOTTO, CURRAN, AND TROUTMAN, JJ.


1139 CA 17-01841

[*1]DAWN CALHOUN, PLAINTIFF-APPELLANT,
vCOUNTY OF HERKIMER, ET AL., DEFENDANTS, AND JEFF WHITTEMORE, IN HIS INDIVIDUAL AND OFFICIAL CAPACITY, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


BOSMAN LAW FIRM, LLC, ROME (A.J. BOSMAN OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
JOHNSON & LAWS, LLC, CLIFTON PARK (GREGG T. JOHNSON OF COUNSEL), FOR DEFENDANT-RESPONDENT.

	Appeal from an order of the Supreme Court, Herkimer County (Erin P. Gall, J.), entered July 18, 2017. The order granted the motion of defendant Jeff Whittemore for attorneys' fees. 
It is hereby ORDERED that the order so appealed from is unanimously reversed on the law without costs and the motion is denied.
Same memorandum as in Calhoun v County of Herkimer ([appeal No. 1] — AD3d — [Feb. 8, 2019] [4th Dept 2019]).
Entered: February 8, 2019
Mark W. Bennett
Clerk of the Court